Citation Nr: 1134062	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  00-07 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for shingles.

2.  Entitlement to a rating in excess of 30 percent for bronchitis with segmental resection of the right lung, with history of pulmonary hemoptysis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his Spouse




ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1945 to January 1947 and from August 1950 to August 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's request for a rating in excess of 30 percent for his service-connected bronchitis/lung disability and on appeal from a July 2007 rating decision, which denied the Veteran's claim for service connection for shingles.

In January 2003, the Veteran appeared and testified before the undersigned Acting Veterans Law Judge in Washington, DC, regarding the issue of an increased rating for his service-connected bronchitis with segmental resection of the right lung, with history of pulmonary hemoptysis ("bronchitis").  In September 2008, he testified before a Decision Review Officer (DRO) in Montgomery, Alabama, regarding his claim for service connection for shingles.  Transcripts from both hearings have been associated with the claims file.

The Board remanded this matter in March 2010 for additional development, which has not been substantially completed with respect to the increased rating claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a rating in excess of 30 percent for bronchitis with segmental resection of the right lung, with history of pulmonary hemoptysis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Shingles did not manifest during service; pathology was not identified until 2004.

2.  The Veteran's shingles are unrelated to service.


CONCLUSION OF LAW

Shingles were not incurred in or aggravated by service or a service connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted on a secondary theory of entitlement.  That is, service connection may be granted for disability if such disability was caused or aggravated by a disease or injury for which service connection has been established.  38 C.F.R. § 3.310.  Section 3.310 was amended effective October 10, 2006, during the course of the Veteran's appeal.  Arguably that amendment imposed additional burdens on a claimant seeking to show that a service connected disability aggravated (as opposed to caused) a disability for which service connection had not yet been established.  Therefore, the Board will apply the version of § 3.310 in place when the Veteran filed his claim, a version more favorable to the Veteran, as informed by the Veteran Court's decision in Allen v. Brown, 7 Vet. App. 439 (1995).  See Landgraf v. USI Film Products, 511 U.S. 244 (1994); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

Both versions of the regulation provide that (except with regard to certain tobacco related claims) disability which is proximately due to or the result of a service connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2005 & 2010).  The word "disability" in 38 U.S.C.A. § 1110 (which § 3.310(a) implements) includes "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service- connected condition."  Allen, 7 Vet. App. at 448.  This then firmly established that the service connected disease or injury did not have to cause the injury or disease which occurred after service in order to establish entitlement to benefits but rather aggravation of the post service injury or disease by the service connected injury or disease was subject to compensation.

Service treatment records (STRs) show no indication of diagnosis or treatment of shingles during service.  The entrance examination from the Veteran's first period of active service, dated November 1945, showed normal skin.  A treatment record dated April 1947 indicates a diagnosis of psoriasis.  No further skin conditions or treatment was noted during the first period of service.  A separation examination from the first period of service is not of record; however, the entrance examination from his second period of active service, dated September 1950, indicates normal skin.  No diagnosis or treatment of a skin condition was noted during the second period of active service.  A separation examination is not of record.  Therefore, STRs do not show a chronic skin condition or shingles during service.

Next, post-service evidence does not reflect skin symptomatology for many years after service discharge.  Specifically, the first medical evidence of shingles is located in VA treatment records dated September 2004.  Despite his frequent appointments with medical providers for other ailments since 1953, he failed to note skin conditions or shingles until 2004, more than 50 years after separation from his second period of active service.  Therefore, the medical evidence does not reflect continuity of symptomatology.

In addition to the absence of documented post-service symptomatology related to the skin for many years, the evidence includes the Veteran's statements and sworn testimony asserting continuity of symptoms.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498.  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.          § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In a September 2006 statement, the Veteran said he was treated during service for chronic complaints of chest pain, which he related to his shingles; however, he noted that his shingles were never active during any of his appointments with medical providers during service.  In a September 2007 letter from private provider Dr. K.K.V., M.D. (Dr. K.V.), he wrote that the Veteran had complained of chest pain and had related it to his shingles and prior lung surgery.  He said he had a previous episode of shingles on the back and lower extremities during service.  Dr. K.V. said that the chest pain sensation could represent a reactivation of the neuralgia type pain related to the Veteran's previous bouts of shingles with post-herpetic neuralgia and/or to the lung surgery and neuropathic pain related to the surgery from previous procedures.  In a July 2009 letter, Dr. K.V. related the chest wall pain to the Veteran's history of lung surgery.

During a hearing before a DRO in September 2008, the Veteran said he was treated during service while stationed in Germany for multiple symptoms and that three weeks after his initial treatment for respiratory issues, he started breaking out around his waist and legs.  The doctors did not treat the skin condition but he believes that the penicillin prescribed for other symptoms alleviated the shingles.  While he was not diagnosed with shingles until 2004, he claims to have suffered symptoms of shingles during and since service with two to three outbreaks per year.

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  As noted above, the Veteran has been treated for various conditions since separation from service.  He did not report symptoms of a skin condition until 2004.  In this case, the Board emphasizes the multi-year gap between discharge from active duty service (1953) and initial reported symptoms of shingles in 2004 (over a 50-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy period between service and initial symptoms of disability).

Significantly, the Board finds that the Veteran's reported history of continued shingles since active service is inconsistent with the other evidence of record.  Indeed, while he stated that his disorder began in service, the STRs are absent of any complaints.  Moreover, the post-service evidence does not reflect treatment related to shingles until more than 50 years following active service.

Further, when the Veteran sought medical care in September 2004, he did not report that his shingles symptomatology was related to service or that it was of longstanding duration.  He did not claim that his disorder was related to service until he filed his claim.  His silence, when otherwise reporting his past medical history constitutes negative evidence.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Board has considered the Veteran's statements as to continuity of symptomatology but finds that his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Regarding entitlement to service connection on a presumptive basis, as noted above, the shingles did not manifest within one year of separation from service, thus service connection on a presumptive basis is not warranted.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's shingles to active duty, despite his contentions to the contrary.  To that end, the Board places significant probative value on a July 2010 VA examination undertaken specifically to address the issue on appeal.  At that time, the Veteran said his symptoms had onset during service in 1952.

After a physical examination, the examiner diagnosed herpes zoster (shingles) and opined that it is less likely than not that the Veteran's condition was caused by, related to, or aggravated by service or a service connected disability.  The examiner reflected that the STRs were silent for a skin condition during the course of the Veteran's lung treatment in service and that records referring to the skin during service, with the exception of the single documentation of psoriasis in 1947, showed essentially normal findings.  He noted that the reenlistment examination and a 1957 VA examination showed no skin disability.  As for the Veteran's pain complaints and allegation of relationship to shingles, these were initially an acute onset of epigastric pain that radiated upward bilaterally to the sides of the chest in March 1952 and more than a year later, a single complaint of low back pain.  The examiner said that these complaints are inconsistent with herpes zoster/shingles.  He noted that the first occurrence of shingles was documented in September 2004, more than 52 years after his first hospitalization with the complaint of bilateral chest pain and 37 years after his right lung surgery.  Thus, he concluded that it is less likely than not that the herpes zoster/shingles was incurred during, caused by, due to, or aggravated by service or a service connected disability.

He addressed the September 2009 letter from Dr. K.V. concerning neuropathic pain related to a defect on the right side of the Veteran's chest secondary to a prior lung surgery.  He found that the statement is separate from symptoms of post herpetic neuralgia related to shingles and is not consistent with exam findings; however, he was unable to resolve the matter without resort to speculation.

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

The Board notes that the claims file contains differing opinions as to whether the Veteran's shingles are related to active service.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

In September 2007, Dr. K.V. stated that the chest pain sensation could represent a reactivation of the neuralgia type pain related to the Veteran's previous bouts of shingles with post-herpetic neuralgia and/or related to the lung surgery and neuropathic pain related to the surgery from previous procedures.  However, in a July 2009 letter, Dr. K.V. related the chest wall pain to the Veteran's history of lung surgery.  Even without the July 2009 letter, the September 2007 has no probative value because his opinion is speculative, at best.  Unfortunately, the law provides that service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  It has been observed that statements from doctors which are inconclusive as to the origin of a disease cannot be employed as suggestive of a linkage between the current disorder and the claimed incident of service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).

The Board has also considered the Veteran's statements and sworn testimony asserting a nexus between his currently diagnosed shingles and active duty service.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, shingles is not the types of disorder that a layperson can provide competent evidence on questions of etiology or diagnosis as the etiology is not observable by laypersons.

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

II.  The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and private treatment records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before a DRO and was afforded a VA medical examination in July 2010.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for shingles is denied.




REMAND

The Board regrets any further delay in adjudicating this claim but finds that an additional remand is necessary as the AMC/RO has failed to comply with the Board's March 2010 remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).

In March 2010, the Board remanded this claim, in part, to obtain the Veteran's June 2005 and April 2009 pulmonary function testing (PFT) reports.  The Board requested that at the very least, the AMC/RO obtain the FEV-1 scores and/or FVC scores and/or DLCO scores.  The PFT report from June 2005 has been associated with the claims file; however, the PFT report from the April 2009 VA examination has not been obtained.  The importance of the PFT report and actual scores from testing cannot be emphasized enough.  In this case, while the April 2009 VA examiner noted the FVC score at 64%, he did not provide scores for the other pertinent rating factors.  Specifically, he stated that FEV1/FVC was normal, FEV1 was mildly reduced, and DLCO was severely reduced.  Per 38 C.F.R. § 4.96(d) (2010), the rating criteria for respiratory conditions is based upon PFT scores unless the situation qualifies under one of the listed exceptions.  Without the actual scores for the FVC, FEV1/FVC, FEV1, and DLCO, the Board cannot adequately rate the Veteran's condition.  Therefore, since the April 2009 PFT report has not been obtained per the Board's March 2010 remand, another remand for compliance is necessary.  If the report is not available, the Veteran must be scheduled for a new VA examination, as the current one, without PFT scores, is inadequate for rating purposes.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the Veteran's April 2009 pulmonary function testing report with scores.  At the very least, ask the April 2009 VA examiner to provide an addendum indicating the FEV-1 scores, FEV1/FVC scores, and DLCO scores.

2.  If the pulmonary function test scores from the April 2009 VA examination cannot be obtained, then schedule the Veteran for a VA pulmonary examination to determine the current nature and severity of his service-connected bronchitis.  A copy of this remand and the claims file must be provided to the examiner for review and he or she must indicate review of these items in the examination report.

In particular, the examination should include pulmonary function tests, which report the Veteran's FEV-1 and FEV-1/FVC measurements, both pre-bronchodilator and post-bronchodilator.  If there are any conflicts with respect to the FEV-1 and FEV-1/FVC findings, the examiner should state which finding most accurately reflects the current level of disability.  Diffusion Capacity of the Lung for Carbon Monoxide (DLCO) results should also be determined.  All findings should be reported in detail.

If any requested testing cannot be conducted, the examiner must explain why the test cannot be conducted and/or why the test would not be useful or valid.

3.  Then, readjudicate the Veteran's claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained because of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
M. G. Mazzucchelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


